Title: From James Madison to Edmund Randolph, 24 June 1789
From: Madison, James
To: Randolph, Edmund


My dear friend
N. York June 24. 89
My last stated a question relating to the power of removal from offices then on the anvil of the H. of Rs. I now inclose the discussions as conveyed to the public thro’ the Newspapers. It is not necessary to apprize you that the reasonings on both sides are mutilated, often misapprehended, and not unfrequently reversed. You will perceive yourself that much of the reasoning is also founded on a misconception of the ideas of the adverse side.
Mr. Jefferson has at length obtained formal leave to visit his own Country. Mr. Short is to be charged with the affairs of the U. S. in his absence.
The President has been ill, but is now in a safe way. His fever terminated in an abscess which was itself alarming, but has been opened with success, and the alarm is now over. His death at the present moment would have brought on another crisis in our affairs. Yrs. Most: truly
Js. Madison Jr
